 156DECISIONSOF NATIONALLABOR RELATIONS BOARDScovillManufacturing Company,Schrader DivisionandInternationalUnion of Electrical Radio andMachine Workers,AFL-CIO. Case 11-CA-4267December 11, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn September 9, 1970, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding granting General Counsel's Motion forSummary Judgment on the ground that there are nounresolved issues requiring an evidentiary hearingand finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended. The Trial Examiner recommended that theRespondent cease and desist from such unfair laborpractices and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord in this case and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Scovill Manufacturing Company,Schrader Division,Wake Forest, North Carolina, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order.iAdministrativeor official notice is taken of the record in therepresentation proceeding,Case 11-RC-3038, as the term "record" isdefined in Section 102 68 and 102 69(f) of the Board's rules (Rules andRegulations and Statements of Procedure, National Labor RelationsBoard, Series 8, as amended) SeeLTV Electrosystems, Inc,166 NLRBTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueCHARLES W. SCHNEIDER, Trial Examiner: The case ariseson a motion of counsel for the General Counsel forsummary judgment, on the ground that Respondent seeksto raise defenses to allegations of the complaint based onmatters decided in the representation proceeding and on anadmitted refusal by the Respondent to bargain with thecertified Charging Union.THE REPRESENTATION PROCEEDING 1Upon petition filed on November 18, 1969, under Section9 of the National Labor Relations Act (29 U.S.C.A. 159),by International Union of Electrical, Radio & MachineWorkers, AFL-CIO, herein called the Union, the Unionand ScovillManufacturing Company, herein called theRespondent, entered into a Stipulation for CertificationUpon Consent Election, which was approved by theRegionalDirector for Region 11 of the Board onNovember 28, 1969.Pursuant to the stipulation, an election in an appropriateunit, described hereinafter, was held on December 18, 1969,under the direction and supervision of the RegionalDirector to determine the question of representation. Uponconclusion of the election, the parties were furnished a tallyof ballots, which showed that, of approximately 280 eligiblevoters, 132 cast valid ballots for the Union, 129 cast validballots against the Union, and 1 ballot was challenged. Thechallenged ballot was not sufficient to affect the results ofthe election.On December 29, 1969, the Respondent filed timelyobjections to the election, alleging in substance that theUnion made substantial and material misrepresentations offact calculated to inflame or to mislead or misinformemployees.Respondent also contended that employeeswere coerced and restrained by the use of threateningtelephone calls and by threats of loss of jobs and bodilyharm if they did not vote for the Union and, further, thatthe Board agent conducting the election acted in such amanner as to deprive the employees of a free and uncoercedchoice in the election. Respondent requested that a secondelection be held.On February 27, 1970, the Regional Director issued hisReport on Objections. In the report, the Regional Directorstated, in sum, that an investigation of said objections hadbeen conducted under the direction of the RegionalDirector, that time was permitted all parties for presenta-tion of evidence bearing on the issues, and that, afterconsidering all evidence secured in the investigation, he hadreviewed the objections. The Regional Director thereupondiscussed the objections, concluded that they were withoutmerit, and recommended that they be overruled and that acertification of representative issue.938, enfd 388 F.2d 683 (C A4),Golden Age Beverage Co,167 NLRB 151,enfd 415 F.2d 26 (C A.5), Intertype Co v Penello,269 F Supp 573 (D CVa.);IntertypeCo v. N L R.B,401 F 2d 41 (C.A. 4),FollettCorp.,164NLRB 378, enfd 397 F 2d 91 (C A 7), Section 9(d) of the National LaborRelations Act187 NLRB No. 29 SCOVILL MANUFACTURING CO.157Thereafter, on March 16, 1970, Respondent filed timelyexceptions to the Regional Director's Report on Objec-tions, in which exception was taken to all findings andrecommendations of the Regional Director on the groundthat they were contrary to the facts, the evidence, and thelaw.On May 12, 1970, the Board issued a Decision andCertification of Representative in which the Board stated,inter aka,that "the Board has considered the objections, theRegional Director's Report, and the Employer's exceptions,and hereby adopts the Regional Director's findings,conclusions, and recommendations." The Board furthersaid,inter aka,that "[the Respondent's exceptions ] raise noissue requiring a hearing or which would warrant reversalof the Regional Director's findings and recommendations."Accordingly, the Board certified the Union as thecollective-bargaining representative of the employees in theappropriate unit.THE UNFAIR LABOR PRACTICE CASEOn June 2, 1970, the Union filed the instant unfair laborpractice charge alleging that since the certification theRespondent has refused to recognize or meet with theUnion as the collective-bargaining representative of theemployees in the appropriate unit.On June 30, 1970, the Regional Director issued acomplaint and notice of hearing alleging violations by theRespondent of Sections 8(a)(1) and (5) and 2(6) and (7) ofthe Act, by refusing on May 27, 1970, to meet and negotiatewith the certified union, though requested to do so.On July 9, 1970, Respondent filed its answer tocomplaint, in which Respondent admitted most of thematerial allegations of the complaint, but denied thecommission of unfair labor practices, and prayed that thecomplaint be dismissed in its entirety.On July 20, 1970, counsel for the General Counsel filed aMotion for Summary Judgment, dated July 17, 1970. OnJuly 22, 1970, I issued an Order to Show Cause on GeneralCounsel'sMotion for Summary Judgment, returnableAugust 5, 1970. Thereafter, on July 31, 1970, counsel for theUnion, and on August 5, 1970, counsel for Respondent,filed their responses to the Order to Show Cause, and onAugust 6, 1970, Respondent filed its Counter Response toOrder to Show Cause. No other responses have beenreceived.RULING ON MOTION FOR SUMMARY JUDGMENTRespondent opposes granting of the Motion for Summa-ry Judgment. Respondent reiterates its contentions made inthe representation proceeding, disputing the Board'sfindings and conclusions made therein and asserts thatfactual issues exist which can only be resolved by a hearing.2 InternationalUnion of Electrical,Radio& Machine Workers vN L R B, (Tndee Products) 426F 2d 1243 (C A D C) The court there held.in sum, that, where an employer's resistance to a valid Board certificationisnot in good faith, remedies going beyond an order to bargain may beappropriate3Krieger-Ragsdale & Co, Inc,159 NLRB 490, enfd 379 F 2d 517 (C A7), cert denied 389 U S 1041 SeePittsburgh Plate Glass Co v N.L R B,313 U S 146, 162, NLRB Rules and Regulations, Sections 102.67(f) and102.69(c).The Union contends,inter aka,that summary judgmentshould be entered in favor of the General Counsel and,citing theTiideeProductscase as authority,2 that thehearing be kept open to afford the Union opportunity tointroduce evidence to support an appropriate make-wholeremedy.In its Counter Response to Order to Show CauseRespondent contends,inter alia,that theTudee Productscase is inapplicable to the instant proceeding. Respondentalso asserts that it would be improper for a hearing to beopened for the restricted purpose urged by the Union.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, or specialcircumstances,not to permit litigation before a trialexaminer in an unfair labor practice case of issues whichwere or could have been litigated in a prior relatedrepresentation proceeding.3 This policy is applicable eventhough no formal hearing on objections has been providedby the Board. Such a hearing is not a matter of right unlesssubstantial and materialissuesare raised.4Respondent simply seeks to relitigateissuespreviouslydisposed of in the representation proceeding. Respondentcontends it would be depraved of due process of law if notgiven a hearing on the complaint, stating its need toexamine witnesses and review authority which would showthat the Union was improperly certified. Respondentfurther asserts there are unresolved issues of fact whichrequire hearing, for the reason ". . . that the totality of theUnion's conduct may not be properly revealed in theabsence of a Hearing...." (Response to Order to ShowCause, p. 3)All contentions raised by the Respondent in its responseswere determined by the Board in the representationproceeding and cannot be reviewed by the Trial Examinerin an unfair labor practice case, in the absence of previouslyunavailable evidence or special circumstances. Respondentnot having raised any such contention which I find to besubstantial, its request for a hearing must be denied.With respect to the Union's response and request forhearing to determine an appropriate make-whole remedy, Ifind theTiideeProductscase inapplicable. SeeUnitedSteelworkers v. N.L.R.B. (Quality Rubber Co.),430 F.2d 519(C.A.D.C.), in which the same court, distinguishing theTiidee Productscase, said that:There is no indication in the record presently before usthat the company wished unnecessarily to delay thefinal outcome of this dispute. InTudee Products,on theother hand, the "position of the Company [was]palpably without merit with respect to its refusal tobargain."There is no evidence in the instant record to support aconclusion that the Respondent's resistance to the certifica-tion here was other than in good faith, and the Union has4O K Van and Storage, Inc,127 NLRB 1537, enfd 297 F 2d 74 (C.A.5)SeeN L R B v Air Control Window Products, Inc.,335 F.2d 245, 249(C A 5) "If there is nothingto hear,then a hearing is a senseless anduseless formality " See alsoN L R B V Bata Shoe Co,377 F 2d 821, 826constitutional or otherwise,that therebe a hearing in the absence ofsubstantial and materialissues crucial to determinationof whether NLRBelection resultsare to be accepted for purposesof certification " 158DECISIONSOF NATIONALLABOR RELATIONS BOARDmade no specific offer of proof in that regard. I thereforefind theTitdee Productscase inapplicable. In any event,there being no offer by the Union of specific evidencerelevant to a make-whole remedy, there is no basis to ordera hearing for such purpose.There thus being no unresolved matters requiring anevidentiary hearing, the motion of counsel for the GeneralCounsel for summary judgment is granted, and the Union'srequest for a hearing on the remedy is denied.5Upon the basis of the record before me, I make thefollowing:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation engaged in themanufacture of air valves and metal products at a plant inWake Forest, North Carolina.During the past 12 months, which period is representativeof all times material herein, Respondent received rawmaterials valued in excess of $50,000 at its Wake Forest,North Carolina, plant, directly from points outside theState of North Carolina. During the same period of time,Respondentmanufactured, sold, and shipped finishedproducts valued in excess of $50,000 directly to pointsoutside the State of North Carolina.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThe following employees of Respondent constitute a unitappropriate for purposes of collective bargaining within themeaning ofSection 9(b) of the Act:All production and maintenance employees em-ployed at the Employer's Wake Forest, North Carolina,plant,but excluding all office clerical employees,technical employees, professional employees, guards,watchmen and supervisors as defined in the Act.At all times since May 12, 1970, the Union has been therepresentativeof a majority of the employees in theappropriate unit for purposes of collective bargaining.On or about May 26, 1970, by letter, the Union requestedRespondent meet with it for the purpose of conducting5In its counter response the Respondent moved to strike par 2 of theUnion'sresponse,inwhich the Union stated generally that the TrialExaminer should take judicial notice that southern employers commonlyseek dissipation of a union's representative status by dilatory tactics andcontrived resistance.No authority is cited for such proposition,and I amnot aware of any.The requested finding cannot therefore be made Inadvocacy rhetoric sometimes outruns evidenceUnless scandalous orprejudicial,however, overstatement is not ordinarily ground for sinkingargumentNeither ground seeming applicable here, the statement maystand6The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar-JacPoultry Co.,136 NLRB785;CommerceCo, d/b/a Lamar Hotel,140 NLRB 226, 229,328 F.2d 600collective-bargainingnegotiationswith respect to saidemployees.By letter dated May 27, 1970, Respondent refused tomeet and negotiate with the Union with respect to theemployees in the appropriate unit.By thus refusing to bargain collectively Respondent hasengaged in unfair labor practices within the meaning ofSections 8(a)(1) and (5) and 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, pursuant toSection 10(c) of the Act, I recommend that the Board issuethe following:RECOMMENDED ORDERA.For the purpose of determining the duration of thecertification, the initial year of certification shall be deemedto begin on the date the Respondent commences to bargainin good faith with the Union as the recognized exclusivebargaining representative in the appropriate unit .6B.ScovillManufacturing Company, Schrader Division,its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with InternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO, as the exclusive collective-bargaining represent-ative of the employees in the appropriate bargaining unit:All production and maintenance employees employedat the Employer's Wake Forest, North Carolina, plant,but excluding all office clerical employees, technicalemployees, professional employees, guards, watchmenand supervisors as defined in the Act.(b) Interfering with the efforts of said Union to negotiatefor or represent employees as exclusive collective-bargain-ing representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with InternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO, as the exclusive representative of all employeesin the appropriate unit with respect to rates of pay,wages,hours of employment, and other terms and conditions ofemployment and embody in a signed agreement anyunderstanding reached.(b) Post at its place of business in Wake Forest, NorthCarolina,copiesoftheattachednoticemarked"Appendix." 7 Copies of said notice, on forms provided bytheRegional Director for Region 11, after being dulysigned by an authorized representative of the Respondent,shallbe posted by the Respondent immediately uponreceipt thereof and be maintained by the Respondent for a(C.A 5), cert denied 379 U.S.817,Burnett ConstructionCo,149 NLRB1419, 1421, 350 F.2d 57 (C.A. 10, 1965).T In the event no exceptions are filed as provided by Section102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations and recommended Order hereinshall, asprovidedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions, and order, andallobjections thereto shall be deemed waived for all purposes.In the eventthat the Board's order is enforced by a judgmentof a United States CourtofAppeals, the wordsin the notice reading "Postedby Order of theNational LaborRelationsBoard" shall bechanged to read"PostedPursuantto a Judgment of the United States Court of Appeals Enforcingan Order of the NationalLabor Relations Board." SCOVILL MANUFACTURING CO.159period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 11, inwriting, within 20 days from receipt of this RecommendedOrder what steps the Respondent has taken to complyherewith.88 In the event these recommendations are adoptedby theBoard, thisprovision shall be modified to read "Notify the Regional Director forRegion 11, in writing,within 10 days from receipt of this Order what stepsthe Respondent has taken to comply herewith "APPENDIXguards, watchmen and supervisors as defined inthe Act.We will not interfere with the efforts of the Union tonegotiate for or represent employees as exclusivecollective-bargaining representative.We will bargain collectively with the Union as theexclusive collective-bargaining representative of theemployees in the appropriate unit, and, if an under-standing is reached, we will sign a contract with theUnion.SCOVILL MANUFACTURINGCOMPANY, SCHRADERDIVISION(Employer)NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe will not refuse to bargain collectively withInternational Union of Electrical, Radio and MachineWorkers, AFL-CIO, as the exclusive collective-bargain-ing representative of all our following employees:Allproduction andmaintenance employeesemployed at our Wake Forest, North Carolina,plant, but excluding all office clerical employees,technicalemployees,professionalemployees,DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1624Wachovia Building, 301 North Main Street, Winston-Salem, North Carolina 27101, Telephone 919-723-2300.